Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Patch on 04/21/2022.

The application has been amended as follows: 

In claim 22 line 12 delete “auxin free” and insert --- free auxin ---.
In claim 22 line 18 delete “sprout” and insert --- sprouts ---.
In claim 22 last line after “of” insert --- the ---.
In claim 27 line 1 delete “Malt” insert --- A malt ---.
In claim 27 line 1 delete “recited in claim 27”.
In claim 27 line 11 delete “auxin free” and insert --- free auxin ---.
In claim 27 line 25 delete “Optionally” and insert --- optionally ---.
In claim 27 line 27 delete “Optionally” and insert --- optionally ---.
In claim 29 line 1 delete “Malt” and insert --- The malt ---.
In claim 29 line 11 delete “auxin free” and insert --- free auxin ---.

In claim 30 line 21 delete “auxin free” and insert --- free auxin ---.
In claim 34 line 7 after “than” insert --- 4 ---.
In claim 36 lines 2-3 delete “and/or an additional”.
In claim 36 line 3 delete “natural” and insert --- a ---.
In claim 38 line 3 delete “a” and insert --- the ---.
In claim 38 line 13 delete “auxin free” and insert --- free auxin ---.
In claim 38 last line after “in” insert --- the ---.
In claim 39 line 8 delete “consisted of” and insert --- selected from ---.
In claim 39 line 10 after “vine” insert --- and ---.
Cancel claim 41. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art the claimed sprout extract is obtained using acid extraction which results in a change or modification  in the chemical  and physical chemistry of the components in the extract from its natural state. JPH037208A teach a similar composition/extract but does not teach obtaining it using acid extraction. Free auxin is a term of art(US 20120135864).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616